17-3848-cv
     Williams v. New York Temporary Disability


                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                                 SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE
32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN
A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1                 At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
 3   New York, on the 14th day of November, two thousand eighteen.
 4
 5   PRESENT:
 6              JOHN M. WALKER, JR.,
 7              PIERRE N. LEVAL,
 8              CHRISTOPHER F. DRONEY,
 9                    Circuit Judges.
10   ___________________________________________
11
12   CHARLES WILLIAMS, CHARLES OF THE
13   FAMILY WILLIAMS,
14
15                              Plaintiff-Appellant,
16
17                     v.                                                  17-3848-cv
18
19   BRONX COUNTY CHILD SUPPORT
20   CUSTOMER SERVICE UNIT, AND ITS 45
21   CFR SEC302.34 CONTRACTED AGENTS,
22   NANCY MANEY, IN HER OFFICIAL
23   INDIVIDUAL CAPACITY AS DEPUTY
24   COMMISSIONER OF OFFICE OF
25   TEMPORARY DISABILITY ASSISTANCE
26   (OTDA), EILEEN STACK, IN HER
27   OFFICIAL INDIVIDUAL CAPACITY AS
 1   ASSISTANT DEPUTY COMMISIONER OF
 2   CHILD SUPPORT SERVICES (CSSU),
 3
 4                        Defendants-Appellees,
 5
 6   NEW YORK OFFICE OF TEMPORARY
 7   DISABILITY ASSISTANCE, ANTHONY
 8   LOPEZ, SUPPORT MAGISTRATE,
 9
10                    Defendants.
11   ___________________________________________
12
13   FOR PLAINTIFF-APPELLANT:                                  Charles Williams, pro se, Bronx,
14                                                             NY.
15
16   FOR DEFENDANTS-APPELLEES:                                 No appearance.
17

18         Appeal from a judgment of the United States District Court for the Southern District
19   of New York (Gregory H. Woods, J.).

20       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,
21   AND DECREED that the judgment of the district court is AFFIRMED.

22          Appellant Charles Williams, proceeding pro se, appeals the district court’s sua
23   sponte dismissal of his 42 U.S.C. ' 1983 complaint and its denial of his motion for leave
24   to amend. That complaint challenged the enforcement of his state child support order by
25   the Bronx County Child Support Customer Service Unit and its representatives. We assume
26   the parties’ familiarity with the underlying facts, the procedural history of the case, and the
27   issues on appeal.

28           District courts have the authority to dismiss an action sua sponte, even if the pro se
29   litigant has paid the filing fee, if the complaint is frivolous. Fitzgerald v. First E. Seventh
30   St. Tenants Corp., 221 F.3d 362, 363–64 (2d Cir. 2000). Pro se submissions are reviewed
31   with “special solicitude” and “must be construed liberally and interpreted to raise the
32   strongest arguments that they suggest.” Triestman v. Fed. Bureau of Prisons, 470 F.3d
33   471, 474–75 (2d Cir. 2006) (internal quotation marks and emphasis omitted).
34   Nonetheless, a pro se litigant’s complaint must plead “enough facts to state a claim to
35   relief that is plausible on its face,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007),
36   and “allow[] the court to draw the reasonable inference that the defendant is liable for the
37   misconduct alleged,” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
                                                   2
 1          Although we have not decided whether a district court’s sua sponte dismissal of a
 2   complaint pursuant to its inherent authority is reviewed de novo or for abuse of
 3   discretion, see Gottlieb v. Ford, 633 F. App’x 38, 39 (2d Cir. 2016) (summary order), an
 4   independent review of the record and relevant case law reveals that the district court’s
 5   grounds for dismissing Williams’s complaint “easily pass[ ] muster under . . . de novo
 6   review.” Fitzgerald, 221 F.3d at 364 n.2 Accordingly, we affirm the dismissal of
 7   Williams’s complaint for the following reasons.

 8          “To state a claim under § 1983, a plaintiff must allege two elements: (1) the
 9   violation of a right secured by the Constitution and laws of the United States, and (2) the
10   alleged deprivation was committed by a person acting under color of state law.” Vega v.
11   Hempstead Union Free Sch. Dist., 801 F.3d 72, 87–88 (2d Cir. 2015) (internal quotation
12   marks omitted). A municipality is liable under § 1983 only if the municipality itself is
13   "actually responsible" for the deprivation of a federal right. Monell v. Dep’t of Soc. Servs.
14   of City of N.Y., 436 U.S. 658, 694 (1978); Pembaur v. City of Cincinnati, 475 U.S. 469,
15   479 (1986). To establish municipal liability, a plaintiff must establish “that ‘action
16   pursuant to official municipal policy’ caused [his] injury.” Connick v. Thompson, 563
17   U.S. 51, 60–61 (2011) (quoting Monell, 436 U.S. at 691).

18           Furthermore, to state a § 1983 claim for denial of procedural due process, “a
19   plaintiff must demonstrate that he possessed a protected liberty or property interest, and
20   that he was deprived of that interest without due process.” Hynes v. Squillace, 143 F.3d
21   653, 658 (2d Cir. 1998). If a random and unauthorized state action deprives a person of a
22   protected interest, the State satisfies procedural due process requirements if it provides a
23   meaningful post-deprivation remedy. See Rivera-Powell v. New York City Bd. of
24   Elections, 470 F.3d 458, 465 (2d Cir. 2006).

25          Even if we assume that Williams was deprived of a property interest when the
26   Bronx County Child Support Enforcement Unit and its agents enforced Williams’s child
27   support order, Williams has failed to state a procedural due process claim. Williams
28   alleges that this enforcement was accomplished in an “improper and unlawful manner.”
29   Appellant’s Br. at 5. The State satisfied procedural due process requirements if it
30   provided a meaningful post-deprivation remedy. See Rivera-Powell, 470 F.3d at 465.
31   Williams alleged no facts in his amended complaint to indicate such state procedures
32   were unavailable or inadequate. See ROA doc. 4 (Am. Compl.). On appeal, Williams
33   argues that no adequate post-deprivation remedy existed because prior hearings were part
34   of “a systemic fraud.” Appellant’s Br. at 17. Even if these allegations had appeared in his
35   complaint, they are too vague and conclusory to state a claim for relief. Twombly, 550
36   U.S. at 570.

37         Moreover, even if these allegations reflected a deprivation of Williams’s rights,
38   Williams has not alleged that there is an official municipal policy to deny access


                                                   3
 1   to adequate post-deprivation procedures, nor did he allege facts from which an inference
 2   could plausibly be drawn that such a policy existed. See Connick, 563 U.S. at 60.
 3   Accordingly, the district court properly found that Williams failed to state a § 1983
 4   claim.1

 5           Williams also challenges the district court’s denial of his motion for leave to
 6   amend. We review denials of leave to amend for abuse of discretion, unless the denial is
 7   “based on an interpretation of law, such as futility, in which case our review is de novo.”
 8   Allen v. Credit Suisse Sec. (USA) LLC, 895 F.3d 214, 227 (2d Cir. 2018) (internal
 9   quotation marks omitted). A district court should not dismiss a pro se complaint without
10   granting at least one opportunity to amend “when a liberal reading of the complaint gives
11   any indication that a valid claim might be stated,” but is under no obligation to do so if it
12   determines the amendments would be futile. See Cuoco v. Moritsugu, 222 F.3d 99, 112
13   (2d Cir. 2000). Here the district court granted Williams one opportunity to amend, and
14   the district court correctly determined that further amendment would have been futile
15   because Williams had already once failed to cure the defects that the district court
16   identified in the initial complaint, and the amended complaint gave no “indication that a
17   valid claim might be stated.” Id. (internal quotation marks omitted).

18         We have considered all of Williams’s remaining arguments and find them to be
19   without merit. Accordingly, we AFFIRM the judgment of the district court.

20                                              FOR THE COURT:
21                                              Catherine O=Hagan Wolfe, Clerk of Court




     1Williams’s arguments on appeal concerning the Rooker-Feldman doctrine, subject
     matter jurisdiction, and other matters are unavailing.

                                                   4